DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to: Amendments filed on December 22nd, 2021
This action is made Final.
Claims 1-16 and 18-20 are pending claims.
Applicants amended claims 1, 8, 10-16, 18-20

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nims, WO 2009/108887 A2 (hereinafter Nims) in view of Hoffman et al, US PG PUB# 2014/0228988 A1 (hereinafter Hoffman).
As for independent claim 1:
Nims shows system comprising:
one or more servers configured to receive a selection of a predetermined activity, receive baseline data, continuously perform tracking of user progress with respect to the predetermined activity as a function of the baseline data, and generate tracking data based on the tracking (see activity performance in 0086 where Nims shows detect and store athletic data related to the user. 0093 and 0096 shows athletic parameter and activity. Nims shows a plurality of athletic data and tracking), 
continuously generate progress change data as a function of the tracking data (0093, 0096, Nims shows generate progress and tracking), and 
output the progress change data to an external device; and the external device having processing circuitry configured to receive the progress change data (0093, 0096 and Figures 24, 25, Nims shows receiving data and a user interface displaying progress data), 
the GUI including a circular portion having a plurality of colored indicators, wherein the circular portion is continuously redisplayed to update a position of the colored indicators based on the continuously generated progress change data (Figure 41 shows a GUI including a circular portion, see S 12:11 in Figure 41, where the circular portion include indicators based on progress change data. See also 0130, 0131 shows progress data. See color indicators in Figure 8A# 803, 0073, 0129),
While Nims shows a system that tracks user activity, Nims does not specifically show process the progress change data to output the progress change data to a display screen as a Graphical User Interface (GUI), wherein a color scheme of the GUI is continuously updated as a function of being redisplayed based on the continuously generated progress change data. However in the same field of endeavor, Hoffman teaches process the progress change data to output the progress change data to a display screen as a Graphical User Interface (GUI), wherein a color scheme of the GUI is continuously updated as a function of being redisplayed based on the continuously generated progress change data in 0007 and 0192. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the system of Nims to incorporate the teaching of Hoffman, thus allow the system to change the visual and color appearance based on user’s progress and activity (Hoffman, 0192).
As for dependent claim 2:
Nims – Hoffman suggests the system of claim 1, wherein the predetermined activity is an athletic activity (Nims, 0086, 0093 and Hoffman 0005). As for dependent claim 3:
Nims – Hoffman suggests the system of claim 2, wherein the baseline data indicates a target completion time for the athletic activity (Nims, 0093, Hoffman, 0203).As for dependent claim 4:Nims – Hoffman suggests the system of claim 3, wherein the tracking data indicates a first pace of the user with respect to the target completion time (Hoffman 203, Nims 0093-0095)As for dependent claim 5:Nims – Hoffman suggests the system of claim 4, wherein the progress change data indicates a second pace for completing the athletic activity at the target completion time (Hoffman 0203, Nims 0093-0095). As for dependent claim 6:Nims – Hoffman suggests the system of claim 1, wherein the GUI does not include text corresponding to pace (Nims 0093-0095).As for dependent claim 7:Nims – Hoffman suggests the system of claim 6, wherein the GUI includes at least one of red, yellow or green colors (Hoffman, 0007, 0192).As for independent claim 8:
Nims shows a system comprising:
one or more servers configured to receive a selection of a predetermined activity, receive baseline data, continuously perform tracking of user progress with respect to the predetermined activity as a function of the baseline data, and generate tracking data based on the tracking (see activity performance in 0086 where Nims shows detect and store athletic data related to the user. 0093 and 0096 shows athletic parameter and activity. Nims shows a plurality of athletic data and tracking), 
continuously generate progress change data as a function of the tracking data  (0093, 0096, Nims shows generate progress and tracking), and output the progress change data to an external device; and the external device having processing circuitry configured to receive the progress change data  (0093, 0096 and Figures 24, 25, Nims shows receiving data and a user interface displaying progress data), and
wherein the GUI does not include text corresponding to pace, wherein the GUI includes at least one of red, yellow and green colors (see color in 0073, 0129, see GUI in Figure 41, S 12-11, where GUI does not contain text and show indicators);
wherein the GUI includes a circular portion having a plurality of colored indicators, wherein the circular portion of the GUI is continuously redisplayed to update a position of the colored indicators based on the continuously generated progress change data (Figure 41 shows a GUI including a circular portion, see S 12:11 in Figure 41, where the circular portion include indicators based on progress change data. See also 0130, 0131 shows progress data. See color indicators in Figure 8A# 803, 0073, 0129).
While Nims shows a system that tracks user activity, Nims does not specifically show process the progress change data to output the progress change data to a display screen as a Graphical User Interface (GUI), wherein a color scheme of the GUI is continuously updated as a function of being redisplayed based on the continuously generated progress change data. However in the same field of endeavor, Hoffman teaches show process the progress change data to output the progress change data to a display screen as a Graphical User Interface (GUI), wherein a color scheme of the GUI is continuously updated as a function of being redisplayed based on the continuously generated progress change data in 0007 and 0192. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the system of Nims to incorporate the teaching of Hoffman, thus allow the system to change the visual and color appearance based on user’s progress and activity (Hoffman, 0192).
As for dependent claim 9:Nims – Hoffman suggests the system of claim 1, wherein the GUI includes a performance meter indicating user performance changes (Nims, 0093-0096. Hoffman, 0233 see performance (pace, time, distance).As for independent claim 10:
As for dependent claims 11-16, 19:Claims 11-16, 19 contain substantial subject matter as claimed in claims 2-9 and are respectfully rejected along the same rationale.
As for dependent claim 18:Nims – Hoffman suggests the system of claim 17, wherein the updated of position of the colored indicators is a function of a comparison between the first pace and second pace (see Hoffman, 0192, 0223, 0233).As for independent claim 20:Claim 20 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale.
Claim 20 is rejected under Nims and Hoffman as shown above. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nims, WO 2009/108887 A2 (hereinafter Nims) in view of Hoffman et al, US PG PUB# 2014/0228988 A1 (hereinafter Hoffman) and in further view of Williams et al., US# 10,272,294 B2 (hereinafter Williams).
As for independent claim 20:
Nims show a method comprising:
receiving a selection of a predetermined activity; receiving baseline data; continuously performing tracking of user progress with respect to the predetermined activity as a function of the baseline data, and generating tracking data based on the tracking (see activity performance in 0086 where Nims shows detect and store athletic data related to the user. 0093 and 0096 shows athletic parameter and activity. Nims shows a plurality of athletic data and tracking),
continuously generating, via processing circuitry, progress change data as a function of the tracking data (0093, 0096, Nims shows generate progress and tracking);
While Nims shows a system that tracks user activity, Nims does not specifically show outputting the progress change data to an external device, processing the progress change data in the external device and outputting the progress change data to a display screen as a Graphical User Interface (GUI), continuously updating a color scheme of the GUI based on the continuously generated progress change data. However in the same field of endeavor, Hoffman teaches outputting the progress change data to an external device, processing the progress change data in the external device and outputting the progress change data to a display screen as a Graphical User Interface (GUI), continuously updating a color scheme of the GUI based on the continuously generated progress change data in 0007 and 0192. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the system of Nims to incorporate the teaching of Hoffman, thus allow the system to change the visual and color appearance based on user’s progress and activity (Hoffman, 0192).
	While Nims and Hoffman show a system that tracks user activity, Nims and Hoffman do not specifically show the GUI including a circular portion having a plurality of colored indicators, wherein the circular portion is continuously displayed to update a position of the colored indicators based on the continuously generated progress change data. In the same field of endeavor, Williams teaches the GUI including a circular portion having a plurality of colored indicators, wherein the circular portion is continuously displayed to update a position of the colored indicators based on the continuously generated progress change data in 33:45-34:15 and 41:45-50. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the system of Nims and Hoffman to incorporate the teaching of Williams, thus allow the system to change the visual and color appearance based on user’s progress and activity (Williams, 33:58-65).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Response to Arguments

Applicant’s arguments filed on December 22nd, 2021 have been fully considered but they are not persuasive.  Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  
Interpretation of Claims-Broadest Reasonable Interpretation. 
During patent examination, the pending claims must be 'given the broadest reasonable interpretation consistent with the specification.' Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
Reference is made to MPEP 2144.01 - Implicit Disclosure
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
As for independent claim 1:
Applicants assert the proposed combination of Nims and Hoffman fails to teach at least the highlighted limitations of claim 1. Nims is directed to systems and techniques for the collection and display of athletic information. However, Nims does not teach or suggest a system that includes a GUI with a circular portion having a plurality of colored indicators as recited in claim 1 (Applicant’s Remarks, Pg. 12).
The Office respectfully disagrees.
It is noted that the amended imitations argued by the applicants above were not recited in independent claim 1 in the last Office Action. The amended limitations are taught by the combined teaching of Nims and Hoffman. Nims and Hoffman teach the GUI including a circular portion having a plurality of colored indicators, wherein the circular portion is continuously redisplayed to update a position of the colored indicators based on the continuously generated progress change data  in Figure 41, where Nims shows a GUI including a circular portion, see S 12:11 in Figure 41, where the circular portion include colored indicators based on progress change data. See also 0130, 0131 shows progress data. See color indicators in Figure 8A# 803, 0073, 0129). From the rationale presented above, the combined teachings of Nims and Hoffman teach all the limitations in independent claim 1 including: the GUI including a circular portion having a plurality of colored indicators, wherein the circular portion is continuously redisplayed to update a position of the colored indicators based on the continuously generated progress change data. At this time independent claim 1 is not in condition for an allowance.
As for independent claims 8, 10 and 20:
With regard to independent claims 8, 10, and 20 the applicant argues the same argument as presented above. Thus as indicated in the above discussion, the same rationale/rejection applies to independent claim 1.


Although all claims are rejected in the instant office action as noted above, Applicant’s attention is directed to disclosed information appearing in the specification at paragraph [0055, see outer area 410 and inner area 412 are filled with the color to indicate progress]. Additionally, the Office suggest amending the independent claims to clearly distinct that the colored indicators are displayed along a ring portion of the GUI and not within a circle. The term within a circle specify the colored indicators can by displayed anywhere from the center of the circle to the edge of the circle. Lastly, the Office suggests clarifying the colored indicators are separated displayed from one another. The subject matter therein, if properly amended to incorporate such into independent claims 1, 8, 10, and 20 would likely distinguish over the prior art of record as applied in the instant rejection of the claims. Applicant is advised to consider amendment of this matter in response to this office action to advance prosecution of the application.




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673.  The examiner can normally be reached on M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David Phantana-angkool/Primary Examiner, Art Unit 2175